Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 objected to because of the following informalities:  recites “streetat” which should read “street at”.  
Claim 12 objected to because of the following informalities:  recites “segues” which is believed to be referring to “Segway”, the trademarked brand, the proper generalized term for such vehicles is either a two wheeled personal transporter or an inverted pendulum type moving body vehicle. A segue is an uninterrupted transition between two things.
Claim 16 objected to because of the following informalities:  recites “cause the server to” (emphasis added) but no server has yet been introduced, this has been interpreted to read “cause a server to” (emphasis added).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehta et al. (US 20200207375).
In regards to claim 1, Mehta teaches a method comprising: (Fig 4-8, 10.)
receiving data relating to pedestrian activity at one or more locations outside of a crosswalk; ([0148] in step 402 sensor data is obtained associated with one or more objects in a geographic location. [0149] the one or more objects may be vehicles, pedestrians, bicycles, and/or the like.)
analyzing the data; ([0151] in step 404 prior probability distributions are determined based on the sensor data.)
based on the data, identifying at least one location of the one or more locations as a constructive crosswalk; ([0151] in step 404 prior probability distributions are determined based on the sensor data and [0155] used to identify geographic regions with, for example, increased probability of jaywalking during specific time periods. [0160] this may include a segment of road, for example a car length, associated with a prior probability distribution. When the prior probability distribution indicates a high likelihood of jaywalking, then this is indicating the segment of road is a constructive crosswalk.) and 
controlling operation of an autonomous vehicle based on the at least one location of the constructive crosswalk. ([0164] in step 406 a driving path of the own vehicle is generated based on the prior probability distributions.)

In regards to claim 2, Mehta teaches the method of claim 1, further comprising adding the location of the constructive crosswalk to a map. ([0152] [0161] model determining prior probability distribution may be geo-spatially aggregated onto a visual map, a map database, or the like. This adds the prior probability distribution to a map, where the constructive crosswalk is included in the distribution.)

In regards to claim 3, Mehta teaches the method of claim 1, wherein the data comprises sensor data from one or more vehicles. ([0148] sensor data is obtained associated with one or more objects in a geographic location.)

In regards to claim 4, Mehta teaches the method of claim 1, further comprising: 
receiving additional data comprising one or more road features of the one or more locations; and ([0149] both static and dynamic objects may be determined in the environment. [0160] sensor data may be associated with a length of road segment. Each of these may be a road feature.)
identifying the at least one location of the constructive crosswalk based at least in part on the additional data. ([0149] probability distributions are based on dynamic and static objects in the environment. [0160] probability distributions are associated with road segments. As such, either the designated road segment itself is a road feature of the one or more locations that is used to identify the constructive crosswalk location, the dynamic and static objects influence the probability distribution where the dynamic and static objects are road features and this is adjusts the probability distribution and therefore the constructive crosswalk location, or a combination of these.)

In regards to claim 5, Mehta teaches the method of claim 1, further comprising identifying the at least one location as a constructive crosswalk at a particular time of day. ([0155] [0156] probability distributions and scores may be associated with a particular time of day, for example, rush hour or 2:00 PM.)

In regards to claim 6, Mehta teaches the method of claim 1, further comprising, identifying the at least one location as a constructive crosswalk at a particular time of day on a particular day of the 

In regards to claim 8, Mehta teaches the method of claim 1, further comprising, based on the data, determining a most probable path for pedestrians to cross the streetat the location of the constructive crosswalk. ([0151] one or more motion paths or trajectories are determined for the one or more objects in the environment of the vehicle based on sensor data and these motion paths are used to determine the prior probability distributions. [0155] prior probability distributions show where it is more likely a pedestrian will jaywalk.)

In regards to claim 9, Mehta teaches the method of claim 1, further comprising, based on the data, determining a velocity at which pedestrians are likely to cross the street at the location of the constructive crosswalk. ([0157] sensor data can include velocity of objects and [0151] is used to determine the prior probability distribution, where [0155] the prior probability distributions show where it is more likely a pedestrian will jaywalk.)

In regards to claim 10, Mehta teaches the method of claim 1, further comprising, based on the data, determining a density at which pedestrians are likely to cross the street at the location of the constructive crosswalk. ([0148] [0149] in step 402 sensor data is obtained associated with one or more objects in a geographic location, including pedestrians. [0155] [0160] probability distributions built on sensor data are segmented based on region. As each region has a known probability distribution based on the objects within the region and each region has a known size, a density is determined and the probability of crossing at a density itself is determined by the probability of the number of crossing pedestrians per a given area.)

In regards to claim 11, Mehta teaches the method of claim 1, further comprising, based on the data, determining a likelihood of pedestrians ceding a right of way to vehicles when crossing the street at the location of the constructive crosswalk. ([0155] drivers, pedestrians, and cyclists have different movement patterns based on different regions, certain regions may be associated with probability distributions showing more aggressive movers less likely to follow the rules of the road, including jaywalking.)

In regards to claim 12, Mehta teaches the method of claim 1, further comprising, based on the data, identifying at least one second location of the one or more locations as a second constructive crosswalk where one or more of wheelchairs, scooters, bicycles, or segues are likely to cross a street. ([0149] movers may be bicycles. [0151] in step 404 prior probability distributions are determined based on the sensor data. This results in determining a location in which bicycles have a high probability of crossing the road.)

In regards to claim 13, Mehta teaches a method comprising: (Figs 4-8, 10.)
capturing an image of a road portion; ([0148] in step 402 sensor data is obtained associated with one or more objects in a geographic location. [0149] the one or more objects may be vehicles, pedestrians, bicycles, and/or the like. [0160] sensors may be cameras taking images.)
inputting the image of the road portion into a trained neural network; ([0152] prior probability distributions may be determined by inputting images to machine learning model, where the machine learning model may be a neural network algorithm.) and 
based at least in part on an output of the neural network, determining a likelihood that one or more locations of the road portion comprise a constructive crosswalk. ([0151] in step 404 prior 

In regards to claim 14, Mehta teaches the method of claim 13, further comprising: 
obtaining a plurality of training examples, wherein each training example comprises an image of a road portion from among a plurality of road portions; ([0157] machine learning model is trained on training data including sensor data of the environment and labels.)
labeling a plurality of the training examples to indicate whether the road portion associated with each of the plurality of training examples contains a constructive crosswalk to obtain a plurality of labeled training examples; ([0157] each object in the training data may be assigned labels identifying a classification of the object and conditions of the object [0155] where object include pedestrian and conditions may be velocity, time, and the like. If a pedestrian is present and identified in the classification and they are either located in a jaywalking region or their conditions indicate they are jaywalking, then this is labeling a constructive crosswalk in the training data.) and 
using the labeled training examples to train the neural network to receive an input of a road portion and determine a likelihood that the road portion contains a constructive crosswalk where pedestrians are likely to cross a street outside of a crosswalk. [0151] in step 404 prior probability distributions are determined based on the sensor data and [0152] using machine learning model.)

In regards to claim 16, Mehta teaches a computing device comprising: (Figs 1-3.)
one or more processors; ([0138] processor 304.)
one or more memory modules; ([0138] memory 306.) and 
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the server to: ([0139] instructions stored in memory executable by processor. [0109] computing system processors may include one or more servers.)
receive data relating to pedestrian activity at one or more locations outside of a crosswalk; ([0148] sensor data is obtained associated with one or more objects in a geographic location. [0149] the one or more objects may be vehicles, pedestrians, bicycles, and/or the like.)
analyze the data; ([0151] prior probability distributions are determined based on the sensor data.)
based on the data, identify at least one location of the one or more locations as a constructive crosswalk; ([0151] prior probability distributions are determined based on the sensor data and [0155] used to identify geographic regions with, for example, increased probability of jaywalking during specific time periods. [0160] this may include a segment of road, for example a car length, associated with a prior probability distribution. When the prior probability distribution indicates a high likelihood of jaywalking, then this is indicating the segment of road is a constructive crosswalk.) and 
control operation of an autonomous vehicle based on the at least one location of the constructive crosswalk. ([0164] in step 406 a driving path of the own vehicle is generated based on the prior probability distributions.)

In regards to claim 18, Mehta teaches the computing device of claim 16, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the server to: 
determine, based on the data, a path across the street that pedestrians are likely to take at the location of the constructive crosswalk. ([0151] one or more motion paths or trajectories are determined for the one or more objects in the environment of the vehicle based on sensor data and these motion paths are used to determine the prior probability distributions. [0155] prior probability distributions show where it is more likely a pedestrian will jaywalk.)

In regards to claim 19, Mehta teaches the computing device of claim 16, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the server to:
Claim 19 recites a device having substantially the same features of claim 9 above, therefore claim 19 is rejected for the same reasons as claim 9.

In regards to claim 20, Mehta teaches the computing device of claim 16, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the server to: 
Claim 20 recites a device having substantially the same features of claim 10 above, therefore claim 20 is rejected for the same reasons as claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Non-Patent Literature City of Saint Paul Crosswalk Evaluation (“Saint Paul”).
In regards to claim 7, Mehta teaches the method of claim 1.
Mehta does not teach: further comprising identifying the at least one location as a constructive crosswalk when a number of pedestrians that cross the street at the at least one location within a predetermined time period is greater than a predetermined threshold.
However, Saint Paul teaches a minimum of 20 pedestrians per hour is the typical threshold for consideration of the installation of a crosswalk or additional treatments (Page 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Mehta by incorporating the teachings of Saint Paul, such that the vehicle adjusts control when it is determined that a minimum of 20 pedestrians cross a road segment within an hour, which results in an increased prior probability distribution of pedestrians and therefore locates a constructed crosswalk. 
The motivation to do so is that, as acknowledged by Saint Paul, assessing the need for additional considerations when above a threshold number of pedestrians travel through an area in an hour allows for improving safety of pedestrians (Pages 3, 4). 

In regards to claim 15, Mehta teaches the method of claim 14, further comprising 
receiving data relating to pedestrian activity at the plurality of road portions; ([0148] in step 402 sensor data is obtained associated with one or more objects in a geographic location. [0149] the one or more objects may be vehicles, pedestrians, bicycles, and/or the like. [0160] sensors may be cameras taking images.)
Mehta also teaches objects in training data may be labeled automatically or manually ([0157])
Mehta does not teach: 
analyzing the data to determine, for each of the plurality of road portions, whether a number of pedestrians greater than a predetermined threshold crosses a street within the road portion outside of a crosswalk within a predetermined time; and 
for each road portion of the plurality of road portions in which a number of pedestrians greater than the predetermined threshold crosses a street within the road portion outside of a crosswalk within the predetermined time, labeling the training example associated with that road portion to indicate that the road portion contains a constructive crosswalk.
However, Saint Paul teaches a minimum of 20 pedestrians per hour is the typical threshold for consideration of the installation of a crosswalk or additional treatments (Page 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Mehta by incorporating the teachings of Saint Paul, such that the training images are also labeled with additional condition data when above the pedestrian threshold. 
The motivation to do so is the same as for claim 7 above and as acknowledged by Saint Paul. 

In regards to claim 17, Mehta teaches the computing device of claim 16, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the server to: 
Mehta does not teach: 
identify the at least one location as a constructive crosswalk when a number of pedestrians that cross the street at the at least one location within a predetermined time period is greater than a predetermined threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Mehta by incorporating the teachings of Saint Paul, such that the vehicle adjusts control when it is determined that a minimum of 20 pedestrians cross a road segment within an hour, which results in an increased prior probability distribution of pedestrians and therefore locates a constructed crosswalk. 
The motivation to do so is the same as for claims 7 and 15 and as acknowledged by Saint Paul.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bentahar et al. (US 20210294323) teaches probabilities associated with a pedestrian jaywalking, stopping at an intersection, crossing at a crosswalk, and yielding to a vehicle at a crosswalk. 
Bagshik et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661           

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661